Title: From George Washington to John Hancock, 21 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July 21st 1776

I have just time to aknowledge the receipt of your favor of the 19th. The Interesting Intelligence of the Success of our Arms in the Southern departmt gives me the highest satisfaction. permit me to Join my Joy to the Congratulations of Congress upon the Event. Tomorrow I will write more fully.
2 O’Clock P.M. I this moment had report made me, that Ten Ships were seen in the Offing coming in I suppose part of Adml How’s Fleet. I have the Honor to be with Sentimts of the greatest respect Sir Yr Most Obedt

Go: Washington

